Mb. Justice Habbis
delivered the opinion of the court.
1. Chapter 340, Laws 1915, although passed by the legislative assembly and filed in the office of the Secretary of State, had not become effective when the drainage district adopted its by-laws; but the statute did become effective prior to January 15, 1916, the date on which the directors ordered that an election be held to determine whether the directors could issue bonds. No bonds were issued or even authorized before Chapter 340 became operative. In State v. Nyssa-Arcadia Drainage District, 80 Or. 524 (157 Pac. 804), we held that Chapter 340 was a substitute for and therefore by implication repealed prior legislation. A re-examination of the question confirms the conclusion announced in State v. Nyssa-Arcadia Drainage District. Chapter 340 has covered the field occupied by prior enactments. The legislative assembly has itself done by positive law all that it had previously left to be done by the district through mere by-laws. By the terms of Chapter 340, Laws 1915, the legislative assembly has itself provided for the issuance of bonds and the Klamath Drainage District must now be guided by the act of 1915. The new statute did not dissolve drainage districts then existing and consequently the corporate life of drainage districts was neither ended nor suspended nor interrupted.
*6862. The legislative assembly had the power to enact Chapter 340, Laws 1915. Section 2, Article XI, and section la of Article IV of the state Constitution do not render drainage districts immune from statutes passed by the legislative assembly. The Klamath Drainage District is governed by the latest statute and consequently bonds must be issued in compliance with Chapter 340, Laws 1915. State ex rel. v. Port of Astoria, 79 Or. 1 (154 Pac. 399); Rose v. Port of Portland, ante, p. 541 (162 Pac. 498).
The defendant is entitled to a judgment.
Judgment for Defendant,